Citation Nr: 0106627	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  96-07 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied a claim by the 
veteran seeking entitlement to service connection for a low 
back disorder.  The Board, for reasons noted as part of its 
July 1998 decision/remand, in pointing out that service 
connection had been previously denied by the RO in March 1992 
and had not subsequently been perfected for appeal, 
determined that the issue was more appropriately to be framed 
as whether new and material evidence had been submitted to 
reopen the veteran's claim for service connection for a low 
back disorder, and found that new and material evidence 
sufficient to reopen the claim had in fact been submitted.  

A hearing was conducted before a local RO hearing officer at 
the RO in February 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the claim of service connection for a low back 
disorder have been requested or obtained.

2.  Although the veteran's service medical records note 
treatment for low back problems, no chronic disability was 
diagnosed during his period of active duty. 

3.  There is no competent medical evidence relating the 
veteran's back disorder to service.



CONCLUSION OF LAW

The veteran's low back disorder was not incurred in or 
aggravated by his period of active duty.  38 U.S.C.A. § 1110, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his accredited representative contend, in 
essence, that service connection for a low back disorder is 
warranted.  Specifically, in the course of providing 
testimony at a hearing in February 1996, the veteran claimed 
to have originally hurt his back following his service 
entrance after being involved in a motorcycle accident in 
1966.  He added that he continued to suffer from back-related 
problems throughout the remainder of his military period of 
service, and that he experienced postservice work-related 
injuries to his back as well.

Service connection may be established for a disability 
resulting from disease or injury incurred in or  aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (2000).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2000).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

The law further provides that the Secretary of VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).

In the instant case, VA has accorded the veteran a recent 
examination in relation to his claim, requested and obtained 
pertinent medical records, and provided him with the 
opportunity to present testimony at a personal hearing.  
Further, because of the complexity of the issue presented,  
the Board obtained an opinion from a VA orthopedic 
specialist.  The Board also finds that the RO has advised the 
veteran of the evidence necessary to support his claim, and 
the veteran has not indicated the existence of any pertinent 
evidence that has not already been obtained or requested.  
Accordingly, the Board finds that both the duty to assist and 
the duty to notify have been fulfilled in the instant case.

The veteran's service medical records indicate that he had no 
low back problems upon entering service, according to the 
report of his February 1966 induction medical report.  
However, outpatient records show that he was treated for low 
back pain in July 1967 due to a motorcycle accident in 
December 1966.  He was seen on several occasions for low back 
pain from July 1967 to November 1968.  Diagnoses were 
"lumbosacral injury" and "chronic low back pain."  X-rays 
were within normal limits.  A November 1968 separation 
medical report indicates no low back defects upon the 
veteran's separation from service.

A January 1969 private outpatient record notes that the 
veteran had complaints of low back pain.

At the time of a June 1983 VA examination, the veteran had 
continuing complaints of low back pain.  Examination revealed 
that the veteran was unable to bend forward more than 30 
degrees or extend his spine.  Lateral motion was limited to 
10 degrees.  X-rays were noted to be unremarkable.

An August 1994 VA X-ray report shows that the veteran's 
lumbar spine was normal except for minimal osteopenia.

A September 1994 VA examination report reflects that the 
veteran indicated that he was run over by a car in 
approximately 1982, severely injuring his low back and other 
parts of his body.  He indicated that several lumbar 
vertebrae were fractured and that he underwent two years of 
physical therapy.  The veteran also indicated that he had 
been in four motorcycle accidents.  No significant objective 
findings were noted in the report; the diagnosis was chronic 
low back pain.

An April 1995 VA hospital discharge summary shows that the 
veteran was admitted for rehabilitation of his chronic low 
back pain.  The veteran was noted to be disabled because of 
his back condition, wearing a Transcutaneous electrical nerve 
stimulation (TENS) unit.

During the veteran's February 1996 RO hearing, he testified 
that he initially injured his back in service in 1966 after a 
motorcycle accident.  He also testified that subsequent to 
service he was run over by a car which crushed his vertebral 
discs.  He also mentioned that he fell three stories at his 
construction job on three separate occasions.

Review of an August 1996 VA examination report reflects that 
the veteran was in a wheelchair.  He was wearing a back brace 
and had limitation of range of motion of the lumbar spine.  
There was no objective neurological deficit.  The diagnosis 
was lumbar spine injury residuals.  

Subsequent to the Board's July 1998 Remand, treatment records 
were sought to be obtained from the Jacksonville Naval 
Hospital.  In November 1998 the RO was informed that no 
records were found pertaining to treatment afforded the 
veteran at that facility.  

Also pursuant to the Board's July 1998 Remand, the record 
shows that several private treatment records from the Stone 
County Medical Center, which included treatment records 
reflective of treatment afforded the veteran from a private 
physician, were associated with the record.  While the 
majority of these records reflect treatment afforded the 
veteran for non-back-related disorders, review of these 
records does include a May 1994 treatment record containing a 
diagnosis of chronic back pain.  

The veteran was afforded a VA orthopedic examination in May 
1999.  The report noted that the examiner had received the 
veteran's claims folder.  The veteran reported experiencing 
episodes of back discomfort while in the service and he added 
that he was involved in an inservice motorcycle accident, 
which produced recurrent pain, causing him to seek medical 
treatment throughout his military service.  The veteran also 
stated that upon his service separation he worked in a 
construction capacity until 1989 and that this type of work 
produced pain in his back.  He reported numerous falls during 
this time as well as being struck by a car in 1982.  

Examination revealed that the veteran had limitation of 
lumbar spine motion, and that testing produced pain.  Other 
examination testing also was noted to elicit complaints of 
pain from the veteran.  X-rays were noted to show a concave 
curve to the right in the lumbar segments with a small spur 
on the superior aspect of L5.  The diagnosis was low back 
pain.  

As part of the Board's July 1998 remand, the Board requested, 
in part, that "[t]he examiner should be asked to render an 
opinion, on the likelihood of the relationship of any current 
back disability to the complaints and findings reported in 
the veteran's service medical records."  Review of the 
examination report shows that the examiner opined that:

The patient has had multiple intervening 
episodes of trauma to include automobile-
pedestrian injuries and falls from a 
height on three different occasions.  I 
am unable to establish a clear-cut 
logical relationship of the patient's 
current back disability to the complaints 
and findings reported in the patient's 
service medical records, the latter being 
reviewed prior to and after this 
examination.

In the instant case, the Board finds that the preponderance  
of the medical evidence is against the finding that the 
veteran's low back disorder was incurred in or aggravated by 
his period of active duty.

Although the veteran's service medical records note treatment 
for low back problems, no chronic disability was diagnosed 
during his period of active duty.  Moreover, his spine was 
clinically evaluated as normal on his November 1968 
separation examination.  In short, these records do not 
support a finding that the veteran had a chronic low back 
disorder at the time of his separation from service.

The Board also notes that while the post-service evidence of 
complaints concerning the veteran's back are shown to have 
been made by him in January 1969, no other clinical evidence 
concerning the back is shown to be of record until several 
years later in 1983.  Also, and representing significant 
probative medical evidence concerning this matter, the Board 
points out that the veteran has on many occasions alluded to 
his involvement in automobile, motorcycle, and work-related 
accidents over the years.  Additionally, the record is devoid 
of any medical opinion relating the veteran's current back 
problems to his period of service.  

Here, the Board finds that the May 1999 opinion rendered by 
the VA orthopedist is entitled to the most weight regarding 
the etiology of the veteran's current low back disorders.  
The physician stated that he had reviewed the veteran's 
claims folder, and his statements are noted to be in accord 
with the documented medical records.  

As stated above, the Board has determined that the opinion 
rendered by the VA orthopedist following the examination of 
the veteran in May 1999 is entitled to the most weight 
regarding the etiology of the veteran's low back disorder.  
This opinion concluded that a clear-cut logical relationship 
between the veteran's current back disability and the 
inservice complaints and findings concerning the veteran's 
back during his period of service could not be established.  
Consequently, the Board finds that the preponderance of the  
evidence is against the claim of entitlement to service 
connection for a low back disorder.  Since the preponderance 
of the evidence is against the claim, the reasonable doubt 
doctrine is not for application, and the claim must be 
denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

